
	

114 HR 5229 : Improving Transition Programs for All Veterans Act
U.S. House of Representatives
2016-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 5229
		IN THE SENATE OF THE UNITED STATES
		May 24, 2016Received; read twice and referred to the Committee on Veterans' AffairsAN ACT
		To direct the Secretary of Veterans Affairs to carry out a study to evaluate the effectiveness of
			 programs, especially in regards to women veterans and minority veterans,
			 in transitioning to civilian life, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Improving Transition Programs for All Veterans Act. 2.FindingsCongress finds the following:
 (1)The rate of unemployment for women veterans is higher than the rate for male veterans. In 2015, the unemployment rate for women veterans remained relatively unchanged at 5.4 percent, while the rate for male veterans declined to 4.5 percent.
 (2)Women veterans, on average, earn less than male veterans. In 2013, the median income for women veterans was $35,264, while the median income for male veterans was $41,310.
 (3)Women veterans and veterans with disabilities are more likely to become homeless. (4)Service-connected disabled veterans with relatively high disability ratings have a higher unemployment rate than those with relatively low disability ratings. In 2015, the unemployment rate for veterans with a service-connected disability rating of 60 percent or higher was 9.6 percent, much higher than the 4.0 percent rate for veterans with a service-connected disability rating of 30 percent or lower.
 (5)In 2013, American Indian and Alaska Native veterans had the lowest median personal incomes of any group of minority veterans.
 (6)In 2013, American Indian and Alaska Native veterans were less likely to have finished an advanced degree than other veterans.
 (7)American Indian and Alaska Native veterans were more likely to have a service-connected disability rating compared to all other veterans. In 2013, the rate of American Indian and Alaska Native veterans with a service-connected disability rating was about 26 percent compared to 18.2 percent for all other veterans.
 (8)There is a lack of data on, and an understanding of, the challenges and needs of veterans who are residents of a territory of the United States and veterans who are part of the indigenous population of a territory of the United States.
			3.Study on the effectiveness of veterans transition efforts
 (a)StudyThe Secretary of Veterans Affairs, in coordination with the Secretaries of Labor and Defense, shall carry out a study to evaluate programs to assist veterans of the Armed Forces in their transition to civilian life. Such study shall be designed to determine the effectiveness of current programs, especially in regards to the unique challenges faced by women veterans, veterans with disabilities, Native American veterans, veterans who are residents of a territory of the United States, veterans who are part of the indigenous population of a territory of the United States, and other groups of minority veterans identified by the Secretaries, including whether such programs—
 (1)effectively address the challenges veterans face in pursuing higher education, especially the challenges faced by women veterans, veterans with disabilities, Native American veterans, veterans who are residents of a territory of the United States, veterans who are part of the indigenous population of a territory of the United States, and other groups of minority veterans identified by the Secretaries;
 (2)effectively address the challenges such veterans face entering the civilian workforce and in translating experience and skills from military service to the job market; and
 (3)effectively address the challenges faced by the families of such veterans transitioning to civilian life.
 (b)ReportEighteen months after the enactment of this Act, the Secretary of Veterans Affairs shall submit a report to the Committees on Veterans’ Affairs of the Senate and House of Representatives regarding the findings and recommendations of the study required under subsection (a) of this section.
 4.Prohibition on authorization of appropriationsNo additional funds are authorized to carry out the requirements of this Act. Such requirements shall be carried out using amounts otherwise authorized.
		
	Passed the House of Representatives May 23, 2016.Karen L. Haas,Clerk
